DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-8, and 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 4, 6-8, and 11-14 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein a portion of the heat dissipation part is formed in the multilayer wiring layer, wherein a remaining portion of the heat dissipation part is formed in the base member, wherein the heat dissipation part comprises: a first insulating film formed on a bottom surface and a side surface of a recess portion formed on the surface of the base member; and a first heat conduction part formed on the first insulating film such that the first heat conduction part buries the recess portion, and wherein the heat dissipation part comprises a second heat conduction part formed in the multilayer wiring layer such that the second heat conduction part is spaced apart from the first resistive element and is connected with the first heat conduction part”
Claim 10 is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein the semiconductor layer comprises: a first epitaxial layer having a first conductivity type; a first buried layer formed on the first epitaxial layer and having a second conductivity type opposite to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816